DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1, 3-4, 7-12, 15, 17, 19-21, 23-24 and 38-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et al. US 2011/0157264.
As to  claim 1, Seshadri teaches a multi-view display controller, [see fig. 25 and see para. 0199 describing processing circuitry 2530 within controller circuitry 2504] wherein said multi-view display controller is configured to: control, for at least one pixel area of a multi-view display, the multi-view display to project media data of a media content in a plurality of view directions, the plurality of view directions including a first view direction and a second view direction; [see fig. 25 and see para. 0199 describing processing circuitry 2530 adapting a configuration of the pixel array of the shared screen to deliver first images based on the location of the first viewer, and second images based on the location of the second viewer] obtain position information representing a current position of a viewer relative to said multi-view display; [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see para. 0232] determine a set of one or more current view directions for said viewer based on said position information representing the current position of the viewer, said set of current view directions including the first view direction but not the second view direction; [see para. 0232 describing gathering a pathway characteristic including the pathway the display screen 2502 to the first viewer 2514 to deliver first visual experience 2552 including a current location/head orientation/point of gaze of first viewer 2516] after obtaining the position information, select a set of one or more additional view directions based on the current position of the viewer, wherein the set of additional view directions includes the second view direction and further wherein the display controller is configured to select the set of additional view directions based on the current position of the viewer such that the selected set of additional view directions does not include any view direction that is included in the set of current view directions; [see fig. 27 and see paras. 0210-0213 describing first visual element 2710 that is observable to the first viewer along with first visual experience 2552 and may comprise “picture-in-picture” media content that is not observable to the second viewer with second visual experience 2554, where the “second viewer” includes another view different from the first view the viewer was originally viewing] and control the multi-view display to project additional information in each direction included in the set of additional view directions and only in each direction included in the set of additional view directions, wherein the set of additional view directions is selected such that the viewer must move from the current position to another position in order to view the additional information, [see paras. 0211-12 describing using processing circuitry 2530 causing the views to be presented to separate views from other views] and the media data of the media content and the additional information are concurrently projected in the second view direction.  [see fig. 27 and see paras. 0210-0213 describing first visual element 2710 that is observable to the first viewer along with first visual experience 2552 and may comprise “picture-in-picture” media content that is not observable to the second viewer with second visual experience 2554, where the “second viewer’ includes another view different from the first view the viewer was originally viewing]
Seshadri teaches providing additional information to viewers in a picture-in-picture display that is not viewable by other viewers. Seshadri [ ¶ 210-213; Figure 27 (depicting picture-in-picture visual element 2710 viewable by first viewer, but not second viewer; depicting visual elements 2704, 2706, and 2708). Seshadri further shows that it was known in the art to track the location of a user and to make adjustments to the view directions based on the location of a viewer. Seshadri [¶ 193 (“a current location/head orientation/point of gaze of first viewer and/or second viewer”); ¶ 199 (describing the use of “location tracking circuitry” to ascertain viewer location); see also ¶ 104 (“configuration of the adaptable light manipulator has been changed to support a modified three-dimensional viewing configuration (e.g., in response to a changed location of a viewer or some other factor)”.
It would have been obvious to modify Seshadri such that the additional picture-in-picture visual element 2710 depicted in Figure 27 is included in a set of view directions selected such that the viewer must move to see the additional view directions. Such a modification would have amounted to a predictable variation of Seshadri’s adjustment of the view directions based on the location of the viewer. A person of ordinary skill in the art would have understood that it would be beneficial to have certain additional information available to a viewer, but not in a way that intrudes on the viewing experience of the main content item being viewed. Seshadri teaches that such information may be provided in a picture-in-picture visual element that minimizes the intrusiveness of the additional information. However, “tak[ing] account of the inferences and creative steps that a person of ordinary skill in the art would employ,” KSR, 550 U.S. at 318, one of ordinarily skilled artisan would have been motivated to further reduce the intrusiveness of the additional displayed information by selecting an additional view direction for the display of additional information that only appears when the viewer changes their position.
As to  claim 3, Seshadri teaches the limitations of claim 1, and are analyzed as previously discussed. Seshadri teaches wherein the display controller is configured to detect that the viewer has moved to a new position, wherein the new position is aligned with the second view direction [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit]; and the display controller is further configured such that, after detecting that the viewer has moved to the new position, the display controller determines whether the viewer has remained in the new position for at least a predetermined duration of time [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit; see paras. 0190 and 0204]; and the display controller is further configured to control the multi-view display to cease projecting the additional information in the second view direction with which the new position is aligned as a result of determining that the viewer has remained in the new position for at least the predetermined duration of time [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see paras. 0210-0213 describing first visual element where it is inserted based on a pathway from the processing circuitry. The processing circuitry may allocate shared display resources to the different pathway based on different factors including a location of the viewers – see paras. 0193, 0232 and Claim 19].
As to  claim 4, Seshadri teaches the limitations of claim 3, and are analyzed as previously discussed. Seshadri teaches wherein the multi-view display controller is configured to obtain information identifying a total number of available view directions along which media data can be projected, and the multi-view display controller is configured to specify the set of additional view directions based not only on the current position of the viewer but also on the total number of available view directions [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see paras. 0210-0213 describing first visual element where it is inserted based on a pathway from the processing circuitry. The processing circuitry may allocate shared display resources to the different pathway based on different factors including a location of the viewers – see paras. 0193, 0232 and Claim 19; and see fig. 6 and paras. 0076 and 0080-81 describing any number of spatially separated 3D images as desired for the application].
As to  claim 7, Seshadri teaches the limitations of claim 1, and are analyzed as previously discussed. Seshadri teaches wherein said multi-view display controller is configured to select a first view direction and a second view direction among said multiple view directions for said at least one pixel area based on said position information [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see paras. 0210-0213 describing first visual element where it is inserted based on a pathway from the processing circuitry. The processing circuitry may allocate shared display resources to the different pathway based on different factors including a location of the viewers – see paras. 0193, 0232 and Claim 19]; and said multi-view display controller is configured to generate said view information i) specifying, for said at least one pixel area, said view directions, ii) specifying, for said at least one pixel area, said selected first view direction along which first additional information is to be simultaneously projected as media data of said media content, and iii) specifying, for said at least one pixel area, said selected second view direction along which second additional information is to be simultaneously projected as media data of said media content [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see paras. 0210-0213 describing first visual element where it is inserted based on a pathway from the processing circuitry. The processing circuitry may allocate shared display resources to the different pathway based on different factors including a location of the viewers – see paras. 0193, 0232 and Claim 19].
As to  claim 8, Seshadri teaches the limitations of claim 1, and are analyzed as previously discussed. Seshadri teaches wherein said multi-view display controller is configured to receive media data of said media content [see para. 0168 describing each of the media content may from one or more of a plurality of remote media sources 2510 and/or one or more of a plurality of local media sources 2512]; and said multi-view display controller is configured to receive said position information from a positioning device [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit].
As to  claim 9, Seshadri teaches the limitations of claim 1, and are analyzed as previously discussed. Seshadri teaches wherein said multi-view display controller is configured to output media data of said media content and said additional information together with said view information to said multi-view display for simultaneous display of media data of said media content and said additional information [see fig. 27 and see paras. 0210-0213 describing first visual element 2710 that is observable to the first viewer along with first visual experience 2552 and may comprise “picture-in-picture” media content that is not observable to the second viewer with second visual experience 2554].
As to  claim 10, Seshadri teaches the limitations of claim 1, and are analyzed as previously discussed. Seshadri teaches wherein said multi-view display controller is configured to generate said view information specifying said view directions for said at least one pixel area and specifying said selected view direction along which said additional information is to be projected and superimposed on media data of said media content [see fig. 27 and see paras. 0210-0213 describing first visual element 2710 that is observable to the first viewer along with first visual experience 2552 and may comprise “picture-in-picture” media content that is not observable to the second viewer with second visual experience 2554].                            
As to  claim 11, Seshadri teaches the limitations of claim 1, and are analyzed as previously discussed. Seshadri teaches wherein said multi-view display controller is configured to generate said view information specifying, for said at least one pixel area, said view directions, said selected view direction and a time period during which said additional information is to be simultaneously projected as media data of said media content along said selected view direction [see fig. 27 and see paras. 0210-0213 describing first visual element 2710 that is observable to the first viewer along with first visual experience 2552 and may comprise “picture-in-picture” media content that is not observable to the second viewer with second visual experience 2554, and see paras. 0190 and 0204 describing the duration of the first media content being displayed].
As to  claim 12, Seshadri teaches the limitations of claim 1, and are analyzed as previously discussed. Seshadri teaches wherein said multi-view display controller is configured to generate said view information specifying said view directions and said selected view direction along which program information descriptive of said media content is to be simultaneously projected as media data of said media content [see fig. 27 and see paras. 0210-0213 describing first visual element 2710 that is observable to the first viewer along with first visual experience 2552 and may comprise “picture-in-picture” media content that is not observable to the second viewer with second visual experience 2554].
As to  claim 15, Seshadri teaches the limitations of claim 1, and are analyzed as previously discussed. Seshadri teaches a processor [see processor 2314 in fig. 23]; and a memory comprising instructions executable by said processor, wherein said processor is configured to generate said view information [see para. 0154 describing the control logic is stored on a computer readable medium, that computer readable medium may be referred to as a computer program product, where processing unit 2314 operates pursuant to control logic to receive media content via media interface 2320 and to generate control signals necessary to cause driver circuitry 2304 to render such media content to screen 2306 in accordance with a selected viewing configuration].
As to  claim 17, Seshadri teaches the limitations of claim 15, and are analyzed as previously discussed. Seshadri teaches discloses wherein the processor is configured to perform a process comprising: detecting that the viewer has moved to a new position that is aligned with the second view direction [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit]; after detecting that the viewer has moved to the new position, determining whether the viewer has remained in the new position for at least a predetermined duration of time [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit; see paras. 0190 and 0204]; and controlling the multi-view display to cease projecting the additional information in the second view direction with which the new position is aligned as a result of determining that the viewer has remained in the new position for at least the predetermined duration of time [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see paras. 0210-0213 describing first visual element where it is inserted based on a pathway from the processing circuitry. The processing circuitry may allocate shared display resources to the different pathway based on different factors including a location of the viewers – see paras. 0193, 0232 and Claim 19].
As to  claim 19, Seshadri teaches all claim limitations are set forth as Claim 1 above and therefore analogous rejections as those used above for Claim 1 are also applicable to Claim 19. Seshadri further teaches a multi-view display method [see fig. 28 and para. 0226].
As to  claim 20, Seshadri teaches the limitations of claim 19, and are analyzed as previously discussed. Seshadri teaches detecting that the viewer has moved to a new position, that is aligned with the second view direction [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit]; and, after detecting that the viewer has moved to the new position, determining whether the viewer has remained in the new position for at least a predetermined duration of time [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit; see paras. 0190 and 0204]; and controlling the multi-view display to cease projecting the additional information in the second view direction as a result of determining that the viewer has remained in the new position for at least the predetermined duration of time [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see paras. 0210-0213 describing first visual element where it is inserted based on a pathway from the processing circuitry. The processing circuitry may allocate shared display resources to the different pathway based on different factors including a location of the viewers – see paras. 0193, 0232 and Claim 19].
As to  claim 21, Seshadri teaches a multi-view display system comprising: a multi-view display controller of claim 1 [Seshadri discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim]; and a multi-view display connectable to said multi-view display controller [see fig. 25 showing display 2502];
As to  claim 23, Seshadri teaches all claim limitations are set forth as Claim 1 above and therefore analogous rejections as those used above for Claim 1 are also applicable to Claim 23. Seshadri further discloses a computer program product comprising a non-transitory computer readable medium storing instructions, which when executed by a processor [see para. 0154 describing the control logic is stored on a computer readable medium, that computer readable medium may be referred to as a computer program product, where processing unit 2314 operates pursuant to control logic to receive media content via media interface 2320 and to generate control signals necessary to cause driver circuitry 2304 to render such media content to screen 2306 in accordance with a selected viewing configuration, and see processor 2314 in fig. 23].
As to  claim 24, Seshadri teaches all of the limitations of claim 23, and are analyzed as previously discussed. Seshadri further discloses wherein said instructions, when executed by said processor further cause said processor to: detect that the viewer has moved to a new position that is aligned with the second view direction [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit]; and, after detecting that the viewer has moved to the new position, determine whether the viewer has remained in the new position for at least a predetermined duration of time [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit; see paras. 0190 and 0204]; and control the multi-view display to cease projecting the additional information in the second view direction as a result of determining that the viewer has remained in the new position for at least the predetermined duration of time [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see paras. 0210-0213 describing first visual element where it is inserted based on a pathway from the processing circuitry. The processing circuitry may allocate shared display resources to the different pathway based on different factors including a location of the viewers – see paras. 0193, 0232 and Claim 19].
As to  claim 38, Seshadri discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim. Seshadri further discloses wherein the position information comprises a position of a right eye of the viewer and a position of the left eye of the viewer [see fig. 9 and paras. 0076, 0078, 0091-94, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see para. 0232; see fig. 24 and para. 0159 describing one overlapping pathway may service a left eye of viewer 2408 and another overlapping pathway may service a right eye of viewer 2408].
As to  claim 39, Seshadri discloses all of the limitations of claim 38, and are analyzed as previously discussed with that claim. Seshadri further discloses wherein the set of additional view directions further includes i) a direction accessible by the right eye of the viewer but not the left eye of the viewer and ii) a direction accessible by the left eye of the viewer but not the right eye of the viewer [see fig. 9 and paras. 0076, 0078, 0091-94, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see para. 0232; see fig. 24 and para. 0159 describing one overlapping pathway may service one or both eyes of viewer 2408 and another overlapping pathway may service one or both eyes of another viewer].

Claim(s)  5 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et al. US 2011/0157264 in view of  Levine US 2012/0140048.
As to  claim 5, Seshadri discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim. Seshadri further discloses wherein said multi-view display controller is configured to select an updated view direction among said multiple view directions for said at least one pixel area based on updated position information representing an updated position of said viewer relative to said multi-view display of said viewer having moved from said position to said updated position [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see paras. 0210-0213 describing first visual element where it is inserted based on a pathway from the processing circuitry. The processing circuitry may allocate shared display resources to the different pathway based on different factors including a location of the viewers – see paras. 0193, 0232 and Claim 19]; and said multi-view display controller is configured to generate said view information specifying, for said at least one pixel area, said view directions and specifying, for said at least one pixel area, said selected updated view direction along which said additional information is to be simultaneously projected as media data of said media content [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see paras. 0210-0213 describing first visual element where it is inserted based on a pathway from the processing circuitry. The processing circuitry may allocate shared display resources to the different pathway based on different factors including a location of the viewers – see paras. 0193, 0232 and Claim 19].
Seshadri does not explicitly teach an updated position following expiry of a time period from detection.
Levine in a same or similar endeavor teaches an updated position following expiry of a time period from detection [see para. 0049 describing detecting the glasses have moved zones and using timing information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Seshadri to add the teachings of Levine as above so that when a viewer moves from a first viewing zone to a second viewing zone, the viewer’s movement may be detected based on signals from viewing glasses associated with the viewer [see Levine para. 0049].
As to  claim 6, Seshadri discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim. Seshadri further discloses wherein said multi-view display controller is configured to periodically receive, from a positioning device, respective position information representing respective positions of said viewer relative to said multi-view display [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see paras. 0210-0213 describing first visual element where it is inserted based on a pathway from the processing circuitry. The processing circuitry may allocate shared display resources to the different pathway based on different factors including a location of the viewers – see paras. 0193, 0232 and Claim 19]; said multi-view display controller is configured to select an updated view direction among said multiple view directions for said at least one pixel area if at least a defined number of said respective position information represents a same updated position of said viewer relative to said multi-view display or fall within predetermined range [see fig. 9 and paras. 0091-93, see fig. 23 and paras. 0150 and 0154 describing viewer tracking unit 2316 to determine the location of viewers and to present the media content views based on the information from the viewer tracking unit and see paras. 0210-0213 describing first visual element where it is inserted based on a pathway from the processing circuitry. The processing circuitry may allocate shared display resources to the different pathway based on different factors including a location of the viewers – see paras. 0193, 0232 and Claim 19]; and said multi-view display controller is configured to generate said view information specifying, for said at least one pixel area, said view directions and specifying, for said at least one pixel area, said selected updated view direction along which said additional information is to be simultaneously projected as media data of said media content [see fig. 27 and see paras. 0210-0213 describing first visual element 2710 that is observable to the first viewer along with first visual experience 2552 and may comprise “picture-in-picture” media content that is not observable to the second viewer with second visual experience 2554].
Seshadri does not explicitly teach at respective time instances.
Levine in a same or similar endeavor teaches at respective time instances [see paras. 0026, 0029, and 0049 describing signals transmitted by the glasses and using timing signals].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Seshadri to add the teachings of Levine as above so that when a viewer moves from a first viewing zone to a second viewing zone, the viewer’s movement may be detected based on signals from viewing glasses associated with the viewer [see Levine para. 0049].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483